DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:
In regards to claim 13, line 1, "The method of claim 12" should be read as "The method of claim 11." 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11, 15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2014/0361739 A1) in view of Gummin et al. (US 2013/0236337 A1).
In regards to claim 1, Kwak discloses, in figure 26, a transmitting assembly configured to transmit electric power in a universal wireless charging device (100) the transmitting assembly comprising: a first coil (Fig. 1, 21, 23, par 0034 as taught in Gummin) embedded in at least one layer of a printed circuit board (Fig. 1, 22, Par 0034 as taught in Gummin) and configured to transmit a first AC voltage signal (Par 0187, inverter 1112 transform DC to AC) having a first frequency (Par 0197); and a second coil (Fig. 2, 21, 27, par 0034 as taught in Gummin) disposed on the printed circuit board (Fig. 2, 22, Par 0034 as taught in Gummin) and configured to transmit a second AC voltage signal (Par 0187, inverter 1112 transform DC to AC) having a second frequency (Par 0197), wherein the second frequency is different from the first frequency (Par 0197), wherein the first AC voltage signal having the first frequency and the second AC voltage signal having the second frequency are used to wirelessly charge a plurality of receiver devices (Fig. 27; 2911 and 2911’) having different frequency standards (Par 0187, 0197; inverter 1112 transform DC to AC with different frequencies to charge a plurality of receiver devices); and a shielding unit (Fig. 29, 310) coupled to at least one of the first coil (Fig. 1, 21, 23, par 0034 as taught in Gummin) or the second coil and configured to shield at least one component in the universal wireless charging device from an alternating current (AC) magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal (Par 0324; The shielding member 310 may prevent an electromagnetic affection to devices (for example, a microprocessor) mounted on a printed circuit board (PCB) due to operations of the first and second transmitting coils 1111 and 1111', or an electromagnetic affection to the transmitting coil due to operations of the devices mounted on the PCB). Kwak does not clearly disclose a first coil embedded in at least one layer of a printed circuit board, and a second coil disposed on the printed circuit board.
	However, Gummin discloses, in figure 1 and 2, a first coil (21, 23) embedded in at least one layer of a printed circuit board (Par 0034), and a second coil (21, 27) disposed on the printed circuit board (Par 0034).

In regards to claim 5, Kwak in view of Gummin disclose the transmitting assembly of claim 1. Kwak further discloses, wherein the first coil is embedded in a plurality of layers of the printed circuit board (Fig. 1, 22, Par 0034 as taught in Gummin) and configured to transmit the first AC voltage signal having the first frequency to a first receiver device of the plurality of receiver devices (Fig. 27; 2911 and 2911’; Par 0324). 
	In regards to claim 6, Kwak in view of Gummin discloses the claimed invention except for wherein the first coil is printed on the printed circuit board, and wherein the first coil has a determined trace width of at least 1 mm and a determined trace thickness of at least 35 microns. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the first coil is printed on the printed circuit board, and wherein the first coil has a determined trace width of at least 1 mm and a determined trace thickness of at least 35 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Gummin by including wherein the first coil is printed on the printed circuit board, and wherein the first coil has a determined trace width of at least 1 mm and a determined trace thickness of at least 35 microns in order to have advantages of elimination of a great amount of mass (the mass of the wire winding), and 
	In regards to claim 7, Kwak in view of Gummin disclose the transmitting assembly of claim 1. Gummin further discloses, wherein the second coil is a Litz wire coil (Fig. 2, 21, 27, par 0034) wound in a determined shape and positioned within an aperture (33, par 0034, 0039) of the printed circuit board (Fig. 2, 22, Par 0034), and wherein the second coil is configured to transmit the second AC voltage signal having the second frequency to a second receiver device of the plurality of receiver devices  (Fig. 27; 2911 and 2911’; Par 0187, 0197 as discussed in Kwak).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Gummin by including wherein the second coil is a Litz wire coil wound in a determined shape and positioned within an aperture of the printed circuit board, and wherein the second coil is configured to transmit the second AC voltage signal having the second frequency to a second receiver device of the plurality of receiver devices in order to have advantages of elimination of a great amount of mass (the mass of the wire winding), and the provision of coil connections that are integral to the printed circuit and therefore much more robust than prior art solenoid actuator construction (Gummin, Par 0012).
	In regards to claim 8, Kwak in view of Gummin discloses the claimed invention except for wherein the second coil has a thickness in a range from about 0.2 mm to about 5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the second coil has a thickness in a range from about 0.2 mm to about 5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Gummin by 
In regards to claim 9, Kwak in view of Gummin disclose the transmitting assembly of claim 1. Gummin further discloses, in figure 1 and 2, wherein the first coil (23) and second coil (27) are coplanar and concentric to each other (both coils 23 and 27 are coplanar and concentric to each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Gummin by including wherein the first coil and second coil are coplanar and concentric to each other in order to have advantages of elimination of a great amount of mass (the mass of the wire winding), and the provision of coil connections that are integral to the printed circuit and therefore much more robust than prior art solenoid actuator construction (Gummin, Par 0012).
In regards to claim 10, Kwak in view of Gummin disclose the transmitting assembly of claim 1. Gummin further discloses, in figure 1 and 2, wherein the first coil (23) and the second coil (27) are positioned adjacent to each other (both coils 23 and 27 are position adjacent to each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Gummin by including wherein the first coil and the second coil are positioned adjacent to each other in order to have advantages of elimination of a great amount of mass (the mass of the wire winding), and the provision of coil connections that are integral to the printed circuit and therefore much more robust than prior art solenoid actuator construction (Gummin, Par 0012).
In regards to claim 11, Kwak discloses, in figure 26, a method for transmitting electric power from a transmitting assembly (Fig. 26) in a universal wireless charging device (100), the method 
However, Gummin discloses, in figure 1 and 2, a first coil (21, 23) embedded in at least one layer of a printed circuit board (Par 0034), and a second coil (21, 27) disposed on a surface of the printed circuit board (Par 0034).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Gummin by including a first coil embedded in at least one layer of a printed circuit board, and a second coil disposed on a surface of the PCB in order to have advantages of elimination of a great amount of mass (the mass 
	In regards to claim 15, Kwak discloses, in figure 26, a universal wireless charging device for transmitting electric power (Fig. 27), comprising: a power source (190) configured to generate a direct current (DC) voltage signal (Par 0187); a driver unit (1112) coupled to the power source (190) and configured to convert the DC voltage signal to one of a first AC voltage signal having a first frequency and a second AC voltage signal having a second frequency (Par 0187 and 0197), wherein the second frequency is different from the first frequency (Par 0197); a transmitting assembly (1111 and 1111’ combined) coupled to the driver unit (1112) and comprising: a first coil (Fig. 1, 21, 23, par 0034 as taught in Gummin) embedded in at least a first layer of a printed circuit board (PCB) (Fig. 1, 22, Par 0034 as taught in Gummin) and configured to transmit the first AC voltage signal (Par 0187, inverter 1112 transform DC to AC) having the first frequency (Par 0197); a second coil (Fig. 2, 21, 27, par 0034 as taught in Gummin) disposed on the printed circuit board (Fig. 2, 22, Par 0034 as taught in Gummin) and configured to transmit the second AC voltage signal (Par 0187, inverter 1112 transform DC to AC) having the second frequency (Par 0197); and a shielding unit (Fig. 29, 310) coupled to at least one of the first coil (Fig. 1, 21, 23, par 0034 as taught in Gummin) or the second coil and configured to shield at least the driver unit or the power source from an AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal (Par 0324; The shielding member 310 may prevent an electromagnetic affection to devices (for example, a microprocessor) mounted on a printed circuit board (PCB) due to operations of the first and second transmitting coils 1111 and 1111', or an electromagnetic affection to the transmitting coil due to operations of the devices mounted on the PCB). Kwak does not clearly disclose a first coil embedded in at least one layer of a printed circuit board, and a second coil disposed on the printed circuit board.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Gummin by including a first coil embedded in at least one layer of a printed circuit board, and a second coil disposed on the printed circuit board in order to have advantages of elimination of a great amount of mass (the mass of the wire winding), and the provision of coil connections that are integral to the printed circuit and therefore much more robust than prior art solenoid actuator construction (Gummin, Par 0012).
In regards to claim 17, Kwak in view of Gummin disclose the universal wireless charging device of claim 15. Kwak further discloses, in figure 27, further comprising a control unit (112) coupled to the driver unit (1112) and the transmitting assembly (1111 and 1111’), wherein the control unit is configured to: detect one receiver device of the plurality of receiver devices (Par 0095); generate one of a first control signal (output of 112 coupled to bridge) and a second control signal (output of 112 coupled to the other bridge) based on the one receiver device of the plurality of receiver devices (output of 112 generates data based on receiver devices 2911 and 2911’; Par (0105)); and 24US-PF-10164943 WO-UScommunicate the first control signal or the second control signal to the driver unit (output of 112 coupled to driver unit 1112).
In regards to claim 18, Kwak in view of Gummin disclose the universal wireless charging device of claim 17. Kwak further discloses, in figure 27, wherein the driver unit (1112) is configured to convert the DC voltage signal to the first AC voltage signal based on receipt of the first control signal from the control unit (Par 0187; the inverter 1112 transforms a DC input obtained from the power supply unit 190 into an AC waveform).
In regards to claim 19, Kwak in view of Gummin disclose the universal wireless charging device of claim 17. Kwak further discloses, in figure 27, wherein the driver unit (1112) is configured to convert the DC voltage signal to the second AC voltage signal based on receipt of the second control signal from the control unit. (Par 0187; the inverter 1112 transforms a DC input obtained from the power supply unit 190 into an AC waveform).
In regards to claim 20, Kwak in view of Gummin disclose the universal wireless charging device of claim 15. Gummin further discloses, in figure 1 and 2, wherein the first coil (23) and second coil (27) are coplanar and concentric to each other (both coils 23 and 27 are coplanar and concentric to each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Gummin by including wherein the first coil and second coil are coplanar and concentric to each other in order to have advantages of elimination of a great amount of mass (the mass of the wire winding), and the provision of coil connections that are integral to the printed circuit and therefore much more robust than prior art solenoid actuator construction (Gummin, Par 0012).
In regards to claim 21, Kwak in view of Gummin disclose the method of claim 11. Kwak further discloses, in figure 27, wherein the first AC voltage signal and the second AC voltage signal (Par 0187, inverter 1112 transform DC to AC) are used to wirelessly charge a plurality of receiver devices (Fig. 27, 2911 and 2911’) having different frequency standards (Par 0187, 0197; inverter 1112 transform DC to AC with different frequencies to charge a plurality of receiver devices).
In regards to claim 22, Kwak in view of Gummin disclose the universal wireless charging device of claim 15. Kwak further discloses, in figure 27, wherein the first AC voltage signal and the second AC voltage signal (Par 0187, inverter 1112 transform DC to AC) are used to wirelessly charge a plurality of .
Claims 3-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2014/0361739 A1) in view of Gummin et al. (US 2013/0236337 A1) in further view of Peralta (US 2017/0040105 A1).
In regards to claim 3, Kwak in view of Gummin disclose the transmitting assembly of claim 1, but does not clearly disclose wherein the shielding unit comprises a ferrite layer configured to reduce inductance of the AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal to enhance a magnetic coupling of at least one of the first coil or the second coil with the plurality of receiver devices. 
However, Peralta discloses wherein the shielding unit comprises a ferrite layer (Fig. 6A, 126; Par 0114) configured to reduce inductance of the AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal to enhance a magnetic coupling of at least one of the first coil (Fig. 2, 24) or the second coil (Fig. 2, 26) with the plurality of receiver devices (Par 0101, 0115-0116, 0118).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak and Gummin to incorporate the teachings of Peralta by including wherein the shielding unit comprises a ferrite layer configured to reduce inductance of the AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal to enhance a magnetic coupling of at least one of the first coil or the second coil with the plurality of receiver devices in order to minimize undesirable interferences which may hinder or prevent transfer of data or an electrical charge therebetween (Peralta; Par 0025).
In regards to claim 4, Kwak, Gummin, and Peralta disclose the transmitting assembly of claim 3. Peralta further discloses wherein the ferrite layer is positioned beneath one of the first coil and the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak and Gummin to incorporate the teachings of Peralta by including wherein the ferrite layer is positioned beneath one of the first coil and the second coil to21US-PF-10164943 WO-US reduce eddy current losses and proximity losses of at least one of the first AC voltage signal or the second AC voltage signal in order to minimize undesirable interferences which may hinder or prevent transfer of data or an electrical charge therebetween (Peralta; Par 0025).
In regards to claim 13, Kwak in view of Gummin disclose the method of claim 11, but does not clearly disclose further comprising reducing reluctance, by a ferrite layer in the shielding unit, of the AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal to enhance a magnetic coupling of at least one of the first coil or the second coil with the plurality of receiver devices.
However, Peralta discloses, further comprising reducing reluctance (Par 0115), by a ferrite layer (Fig. 6A, 126; Par 0114) in the shielding unit, of the AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal to enhance a magnetic coupling of at least one of the first coil (Fig. 2, 24) or the second coil (Fig. 2, 26) with the plurality of receiver devices.(Par 0101, 0115-0116, 0118).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak and Gummin to incorporate the teachings of Peralta by including further comprising reducing reluctance, by a ferrite layer in the shielding unit, of the AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal to enhance a magnetic coupling of at least one of the first coil or the second coil with the plurality 
In regards to claim 14, Kwak, Gummin, and Peralta disclose the method of claim 13. Peralta further discloses, further comprising reducing, by the ferrite layer (Fig. 6A, 126; Par 0114-0115), eddy current losses and proximity losses of at least one of the first AC voltage signal or the second AC voltage signal (Par 0025, 0103).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak and Gummin to incorporate the teachings of Peralta by including further comprising reducing, by the ferrite layer, eddy current losses and proximity losses of at least one of the first AC voltage signal or the second AC voltage signal in order to minimize undesirable interferences which may hinder or prevent transfer of data or an electrical charge therebetween (Peralta; Par 0025).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/ALEX W LAM/Examiner, Art Unit 2842                         
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842